Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendments filed on 02/14/2022. Claim 1 has been amended. 
Claims 1-14 are pending.
Claim Rejections - 35 USC § 101
Rejection to Claims 1-14 under 35 U.S.C. 101 has been withdrawn due to the amendment filed on 02/14/2022. 

Allowable Subject Matter
3.	Claims 1- 14 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…the polysilicon layer comprises: a first overlapping region overlapping a portion of the scan line; a second overlapping region overlapping an another portion of the scan line; a first connecting region connected between the first overlapping region and the second overlapping region; a first contact region which is electrically connected to the data line through a first via hole and overlapped with the first via hole; a second connecting region extending in the second direction and connected between the first contact region and the first overlapping region; wherein an outline of the data line corresponding to the first contact region has an arc shape, and wherein the first overlapping region has a first width in the first direction, the second overlapping region has a second width in the first direction, the first connecting region has a third width in the second direction, the third width is greater than the first width and the third width is greater than the second width.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-14 are also allowed due to their virtue of dependency.
Hsiao et al. US 2010/0025692, Kim et al. US 2016/0093647, Meng et al. US 2004/0238822 and Ishizaki US 2016/0013213 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871